                                                       8QLWHG 6WDWHV 'LVWULFW &RXUW
                                                       &HQWUDO 'LVWULFW RI &DOLIRUQLD


 81,7(' 67$7(6 2) $0(5,&$ YV                                               'RFNHW 1R            &5 )02

 'HIHQGDQW          0,*8(/ $1*(/ 5$0,5(= &$12                               6RFLDO 6HFXULW\ 1R 1         2   1    (
 DNDV   1RQH                                                               /DVW  GLJLWV

                                          -8'*0(17 $1' 352%$7,21&200,70(17 25'(5

                                                                                                                   0217+     '$<     <($5
              ,Q WKH SUHVHQFH RI WKH DWWRUQH\ IRU WKH JRYHUQPHQW WKH GHIHQGDQW DSSHDUHG LQ SHUVRQ RQ WKLV GDWH                  

 &2816(/                                              )HOLSH '- 0LODQ     0DUN :LQGVRU 5HWDLQHG &RXQVHO
                                                                            1DPH RI &RXQVHO

    3/($            ; *8,/7< DQG WKH FRXUW EHLQJ VDWLVILHG WKDW WKHUH LV D IDFWXDO EDVLV IRU WKH SOHD          12/2                  127
                                                                                                              &217(1'(5(              *8,/7<
  ),1',1*           7KHUH EHLQJ D ILQGLQJYHUGLFW RI *8,/7< GHIHQGDQW KDV EHHQ FRQYLFWHG DV FKDUJHG RI WKH RIIHQVH V RI

                   &RXQW  &RQVSLUDF\ WR 'LVWULEXWH DQG WR 3RVVHVV ZLWK ,QWHQW WR 'LVWULEXWH 0HWKDPSKHWDPLQH LQ YLRODWLRQ
                   RI  86&    D   E  $ YLLL

-8'*0(17           7KH &RXUW DVNHG ZKHWKHU WKHUH ZDV DQ\ UHDVRQ ZK\ MXGJPHQW VKRXOG QRW EH SURQRXQFHG %HFDXVH QR VXIILFLHQW FDXVH WR WKH
$1' 352%          FRQWUDU\ ZDV VKRZQ RU DSSHDUHG WR WKH &RXUW WKH &RXUW DGMXGJHG WKH GHIHQGDQW JXLOW\ DV FKDUJHG DQG FRQYLFWHG DQG RUGHUHG WKDW
  &200             3XUVXDQW WR WKH 6HQWHQFLQJ 5HIRUP $FW RI  LW LV WKH MXGJPHQW RI WKH &RXUW WKDW WKH GHIHQGDQW LV KHUHE\ FRPPLWWHG WR WKH
  25'(5            FXVWRG\ RI WKH %XUHDX RI 3ULVRQV WR EH LPSULVRQHG IRU D WHUP RI fifty-eight (58) months.

        'HIHQGDQW LV KHUHE\ FRPPLWWHG WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV RQ &RXQW 2QH RI WKH ,QGLFWPHQW
IRU D WHUP RI ILIW\HLJKW  PRQWKV

      8SRQ UHOHDVH IURP LPSULVRQPHQW GHIHQGDQW VKDOO EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D WHUP RI ILYH 
\HDUV XQGHU WKH IROORZLQJ WHUPV DQG FRQGLWLRQV

                  'HIHQGDQW VKDOO FRPSO\ ZLWK WKH UXOHV DQG UHJXODWLRQV RI WKH 8QLWHG 6WDWHV 3UREDWLRQ                                 3UHWULDO
                    6HUYLFHV 2IILFH DQG *HQHUDO 2UGHU 

                  'HIHQGDQW VKDOO QRW FRPPLW DQ\ YLRODWLRQ RI ORFDO VWDWH RU IHGHUDO ODZ RU RUGLQDQFH

                  'HIHQGDQW VKDOO UHIUDLQ IURP DQ\ XQODZIXO XVH RI D FRQWUROOHG VXEVWDQFH 'HIHQGDQW VKDOO VXEPLW
                    WR RQH GUXJ WHVW ZLWKLQ  GD\V RI UHOHDVH IURP FXVWRG\ DQG DW OHDVW WZR SHULRGLF GUXJ WHVWV
                    WKHUHDIWHU QRW WR H[FHHG HLJKW WHVWV SHU PRQWK DV GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU

                  'XULQJ WKH SHULRG RI FRPPXQLW\ VXSHUYLVLRQ GHIHQGDQW VKDOO SD\ WKH VSHFLDO DVVHVVPHQW LQ
                    DFFRUGDQFH ZLWK WKLV MXGJPHQW V RUGHUV SHUWDLQLQJ WR VXFK SD\PHQW

                  'HIHQGDQW VKDOO FRPSO\ ZLWK WKH LPPLJUDWLRQ UXOHV DQG UHJXODWLRQV RI WKH 8QLWHG 6WDWHV DQG LI
                    GHSRUWHG IURP WKLV FRXQWU\ HLWKHU YROXQWDULO\ RU LQYROXQWDULO\ QRW UHHQWHU WKH 8QLWHG 6WDWHV LOOHJDOO\
                    'HIHQGDQW LV QRW UHTXLUHG WR UHSRUW WR WKH 3UREDWLRQ 3UHWULDO 6HUYLFHV 2IILFH ZKLOH UHVLGLQJ
                    RXWVLGH RI WKH 8QLWHG 6WDWHV KRZHYHU ZLWKLQ  KRXUV RI UHOHDVH IURP DQ\ FXVWRG\ RU DQ\ UHHQWU\
                    WR WKH 8QLWHG 6WDWHV GXULQJ WKH SHULRG RI &RXUWRUGHUHG VXSHUYLVLRQ GHIHQGDQW VKDOO UHSRUW IRU
                    LQVWUXFWLRQV WR WKH 8QLWHG 6WDWHV 3UREDWLRQ 2IILFH ORFDWHG DW 7KH 8QLWHG 6WDWHV &RXUW +RXVH 
&5 ZSG                                  -8'*0(17       352%$7,21&200,70(17 25'(5                                               3DJH  RI 
 86$ YV    0,*8(/ $1*(/ 5$0,5(= &$12                                               'RFNHW 1R      &5 )02


 7KH GHIHQGDQW PXVW FRPSO\ ZLWK WKH VWDQGDUG FRQGLWLRQV WKDW KDYH EHHQ DGRSWHG E\ WKLV FRXUW VHW IRUWK EHORZ 

                                67$1'$5' &21',7,216 2) 352%$7,21 $1' 683(59,6(' 5(/($6(

                                 :KLOH WKH GHIHQGDQW LV RQ SUREDWLRQ RU VXSHUYLVHG UHOHDVH SXUVXDQW WR WKLV MXGJPHQW
    7KH GHIHQGDQW PXVW QRW FRPPLW DQRWKHU IHGHUDO VWDWH RU ORFDO              7KH GHIHQGDQW PXVW QRW NQRZLQJO\ DVVRFLDWH ZLWK DQ\ SHUVRQV HQJDJHG
      FULPH                                                                        LQ FULPLQDO DFWLYLW\ DQG PXVW QRW NQRZLQJO\ DVVRFLDWH ZLWK DQ\ SHUVRQ
    KH GHIHQGDQW PXVW UHSRUW WR WKH SUREDWLRQ RIILFH LQ WKH IHGHUDO               FRQYLFWHG RI D IHORQ\ XQOHVV JUDQWHG SHUPLVVLRQ WR GR VR E\ WKH SUREDWLRQ
      MXGLFLDO GLVWULFW RI UHVLGHQFH ZLWKLQ  KRXUV RI LPSRVLWLRQ RI D             RIILFHU 7KLV FRQGLWLRQ ZLOO QRW DSSO\ WR LQWLPDWH IDPLO\ PHPEHUV XQOHVV
      VHQWHQFH RI SUREDWLRQ RU UHOHDVH IURP LPSULVRQPHQW XQOHVV                    WKH FRXUW KDV FRPSOHWHG DQ LQGLYLGXDOL]HG UHYLHZ DQG KDV GHWHUPLQHG
      RWKHUZLVH GLUHFWHG E\ WKH SUREDWLRQ RIILFHU                                  WKDW WKH UHVWULFWLRQ LV QHFHVVDU\ IRU SURWHFWLRQ RI WKH FRPPXQLW\ RU
    7KH GHIHQGDQW PXVW UHSRUW WR WKH SUREDWLRQ RIILFH DV LQVWUXFWHG E\            UHKDELOLWDWLRQ
      WKH FRXUW RU SUREDWLRQ RIILFHU                                            7KH GHIHQGDQW PXVW UHIUDLQ IURP H[FHVVLYH XVH RI DOFRKRO DQG PXVW QRW
    7KH GHIHQGDQW PXVW QRW NQRZLQJO\ OHDYH WKH MXGLFLDO GLVWULFW                  SXUFKDVH SRVVHVV XVH GLVWULEXWH RU DGPLQLVWHU DQ\ QDUFRWLF RU RWKHU
      ZLWKRXW ILUVW UHFHLYLQJ WKH SHUPLVVLRQ RI WKH FRXUW RU SUREDWLRQ              FRQWUROOHG VXEVWDQFH RU DQ\ SDUDSKHUQDOLD UHODWHG WR VXFK VXEVWDQFHV
      RIILFHU                                                                      H[FHSW DV SUHVFULEHG E\ D SK\VLFLDQ
    7KH GHIHQGDQW PXVW DQVZHU WUXWKIXOO\ WKH LQTXLULHV RI WKH SUREDWLRQ        7KH GHIHQGDQW PXVW QRWLI\ WKH SUREDWLRQ RIILFHU ZLWKLQ  KRXUV RI EHLQJ
      RIILFHU XQOHVV OHJLWLPDWHO\ DVVHUWLQJ KLV RU KHU )LIWK $PHQGPHQW             DUUHVWHG RU TXHVWLRQHG E\ D ODZ HQIRUFHPHQW RIILFHU
      ULJKW DJDLQVW VHOILQFULPLQDWLRQ DV WR QHZ FULPLQDO FRQGXFW               )RU IHORQ\ FDVHV WKH GHIHQGDQW PXVW QRW SRVVHVV D ILUHDUP DPPXQLWLRQ
    7KH GHIHQGDQW PXVW UHVLGH DW D ORFDWLRQ DSSURYHG E\ WKH SUREDWLRQ             GHVWUXFWLYH GHYLFH RU DQ\ RWKHU GDQJHURXV ZHDSRQ
      RIILFHU DQG PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW  GD\V EHIRUH      7KH GHIHQGDQW PXVW QRW DFW RU HQWHU LQWR DQ\ DJUHHPHQW ZLWK D ODZ
      DQ\ DQWLFLSDWHG FKDQJH RU ZLWKLQ  KRXUV RI DQ XQDQWLFLSDWHG                 HQIRUFHPHQW DJHQF\ WR DFW DV DQ LQIRUPDQW RU VRXUFH ZLWKRXW WKH
      FKDQJH LQ UHVLGHQFH RU SHUVRQV OLYLQJ LQ GHIHQGDQW¶V UHVLGHQFH               SHUPLVVLRQ RI WKH FRXUW
    7KH GHIHQGDQW PXVW SHUPLW WKH SUREDWLRQ RIILFHU WR FRQWDFW KLP RU          $V GLUHFWHG E\ WKH SUREDWLRQ RIILFHU WKH GHIHQGDQW PXVW QRWLI\ VSHFLILF
      KHU DW DQ\ WLPH DW KRPH RU HOVHZKHUH DQG PXVW SHUPLW FRQILVFDWLRQ             SHUVRQV DQG RUJDQL]DWLRQV RI VSHFLILF ULVNV SRVHG E\ WKH GHIHQGDQW WR
      RI DQ\ FRQWUDEDQG SURKLELWHG E\ ODZ RU WKH WHUPV RI VXSHUYLVLRQ DQG           WKRVH SHUVRQV DQG RUJDQL]DWLRQV DQG PXVW SHUPLW WKH SUREDWLRQ RIILFHU WR
      REVHUYHG LQ SODLQ YLHZ E\ WKH SUREDWLRQ RIILFHU                              FRQILUP WKH GHIHQGDQW¶V FRPSOLDQFH ZLWK VXFK UHTXLUHPHQW DQG WR PDNH
    7KH GHIHQGDQW PXVW ZRUN DW D ODZIXO RFFXSDWLRQ XQOHVV H[FXVHG E\              VXFK QRWLILFDWLRQV
      WKH SUREDWLRQ RIILFHU IRU VFKRROLQJ WUDLQLQJ RU RWKHU DFFHSWDEOH         7KH GHIHQGDQW PXVW IROORZ WKH LQVWUXFWLRQV RI WKH SUREDWLRQ RIILFHU WR
      UHDVRQV DQG PXVW QRWLI\ WKH SUREDWLRQ RIILFHU DW OHDVW WHQ GD\V               LPSOHPHQW WKH RUGHUV RI WKH FRXUW DIIRUG DGHTXDWH GHWHUUHQFH IURP
      EHIRUH DQ\ FKDQJH LQ HPSOR\PHQW RU ZLWKLQ  KRXUV RI DQ                      FULPLQDO FRQGXFW SURWHFW WKH SXEOLF IURP IXUWKHU FULPHV RI WKH
      XQDQWLFLSDWHG FKDQJH                                                         GHIHQGDQW DQG SURYLGH WKH GHIHQGDQW ZLWK QHHGHG HGXFDWLRQDO RU
                                                                                    YRFDWLRQDO WUDLQLQJ PHGLFDO FDUH RU RWKHU FRUUHFWLRQDO WUHDWPHQW LQ WKH
                                                                                    PRVW HIIHFWLYH PDQQHU




&5 ZSG                                      -8'*0(17        352%$7,21&200,70(17 25'(5                                                     3DJH  RI 
 86$ YV     0,*8(/ $1*(/ 5$0,5(= &$12                                          'RFNHW 1R     &5 )02


             7KH GHIHQGDQW PXVW DOVR FRPSO\ ZLWK WKH IROORZLQJ VSHFLDO FRQGLWLRQV VHW IRUWK EHORZ 


           67$78725< 3529,6,216 3(57$,1,1* 72 3$<0(17 $1' &2//(&7,21 2) ),1$1&,$/ 6$1&7,216

           7KH GHIHQGDQW PXVW SD\ LQWHUHVW RQ D ILQH RU UHVWLWXWLRQ RI PRUH WKDQ  XQOHVV WKH FRXUW ZDLYHV LQWHUHVW RU XQOHVV WKH ILQH RU
 UHVWLWXWLRQ LV SDLG LQ IXOO EHIRUH WKH ILIWHHQWK WK GD\ DIWHU WKH GDWH RI WKH MXGJPHQW XQGHU  86&   I   3D\PHQWV PD\ EH VXEMHFW
 WR SHQDOWLHV IRU GHIDXOW DQG GHOLQTXHQF\ XQGHU  86&   J  ,QWHUHVW DQG SHQDOWLHV SHUWDLQLQJ WR UHVWLWXWLRQ KRZHYHU DUH QRW DSSOLFDEOH
 IRU RIIHQVHV FRPSOHWHG EHIRUH $SULO  

          ,I DOO RU DQ\ SRUWLRQ RI D ILQH RU UHVWLWXWLRQ RUGHUHG UHPDLQV XQSDLG DIWHU WKH WHUPLQDWLRQ RI VXSHUYLVLRQ WKH GHIHQGDQW PXVW SD\ WKH
 EDODQFH DV GLUHFWHG E\ WKH 8QLWHG 6WDWHV $WWRUQH\¶V 2IILFH  86&  

          7KH GHIHQGDQW PXVW QRWLI\ WKH 8QLWHG 6WDWHV $WWRUQH\ ZLWKLQ WKLUW\  GD\V RI DQ\ FKDQJH LQ WKH GHIHQGDQW¶V PDLOLQJ DGGUHVV RU
 UHVLGHQFH DGGUHVV XQWLO DOO ILQHV UHVWLWXWLRQ FRVWV DQG VSHFLDO DVVHVVPHQWV DUH SDLG LQ IXOO  86&   E O ) 

         7KH GHIHQGDQW PXVW QRWLI\ WKH &RXUW WKURXJK WKH 3UREDWLRQ 2IILFH DQG WKH 8QLWHG 6WDWHV $WWRUQH\ RI DQ\ PDWHULDO FKDQJH LQ WKH
 GHIHQGDQW¶V HFRQRPLF FLUFXPVWDQFHV WKDW PLJKW DIIHFW WKH GHIHQGDQW¶V DELOLW\ WR SD\ D ILQH RU UHVWLWXWLRQ DV UHTXLUHG E\  86&   N 
 7KH &RXUW PD\ DOVR DFFHSW VXFK QRWLILFDWLRQ IURP WKH JRYHUQPHQW RU WKH YLFWLP DQG PD\ RQ LWV RZQ PRWLRQ RU WKDW RI D SDUW\ RU WKH YLFWLP DGMXVW
 WKH PDQQHU RI SD\PHQW RI D ILQH RU UHVWLWXWLRQ XQGHU  86&   N  6HH DOVR  86&   G  DQG IRU SUREDWLRQ  86& 
  D  

           3D\PHQWV ZLOO EH DSSOLHG LQ WKH IROORZLQJ RUGHU

                    6SHFLDO DVVHVVPHQWV XQGHU  86&  
                    5HVWLWXWLRQ LQ WKLV VHTXHQFH XQGHU  86&   L  DOO QRQIHGHUDO YLFWLPV PXVW EH SDLG EHIRUH WKH 8QLWHG
                     6WDWHV LV SDLG 
                             1RQIHGHUDO YLFWLPV LQGLYLGXDO DQG FRUSRUDWH 
                             3URYLGHUV RI FRPSHQVDWLRQ WR QRQIHGHUDO YLFWLPV
                             7KH 8QLWHG 6WDWHV DV YLFWLP
                    )LQH
                    &RPPXQLW\ UHVWLWXWLRQ XQGHU  86&   F  DQG
                    2WKHU SHQDOWLHV DQG FRVWV

           &21',7,216 2) 352%$7,21 $1' 683(59,6(' 5(/($6( 3(57$,1,1* 72 ),1$1&,$/ 6$1&7,216

          $V GLUHFWHG E\ WKH 3UREDWLRQ 2IILFHU WKH GHIHQGDQW PXVW SURYLGH WR WKH 3UREDWLRQ 2IILFHU  D VLJQHG UHOHDVH DXWKRUL]LQJ FUHGLW UHSRUW
 LQTXLULHV  IHGHUDO DQG VWDWH LQFRPH WD[ UHWXUQV RU D VLJQHG UHOHDVH DXWKRUL]LQJ WKHLU GLVFORVXUH DQG  DQ DFFXUDWH ILQDQFLDO VWDWHPHQW ZLWK
 VXSSRUWLQJ GRFXPHQWDWLRQ DV WR DOO DVVHWV LQFRPH DQG H[SHQVHV RI WKH GHIHQGDQW ,Q DGGLWLRQ WKH GHIHQGDQW PXVW QRW DSSO\ IRU DQ\ ORDQ RU RSHQ
 DQ\ OLQH RI FUHGLW ZLWKRXW SULRU DSSURYDO RI WKH 3UREDWLRQ 2IILFHU

         7KH GHIHQGDQW PXVW PDLQWDLQ RQH SHUVRQDO FKHFNLQJ DFFRXQW $OO RI GHIHQGDQW¶V LQFRPH ³PRQHWDU\ JDLQV´ RU RWKHU SHFXQLDU\ SURFHHGV
 PXVW EH GHSRVLWHG LQWR WKLV DFFRXQW ZKLFK PXVW EH XVHG IRU SD\PHQW RI DOO SHUVRQDO H[SHQVHV 5HFRUGV RI DOO RWKHU EDQN DFFRXQWV LQFOXGLQJ
 DQ\ EXVLQHVV DFFRXQWV PXVW EH GLVFORVHG WR WKH 3UREDWLRQ 2IILFHU XSRQ UHTXHVW

         7KH GHIHQGDQW PXVW QRW WUDQVIHU VHOO JLYH DZD\ RU RWKHUZLVH FRQYH\ DQ\ DVVHW ZLWK D IDLU PDUNHW YDOXH LQ H[FHVV RI  ZLWKRXW
 DSSURYDO RI WKH 3UREDWLRQ 2IILFHU XQWLO DOO ILQDQFLDO REOLJDWLRQV LPSRVHG E\ WKH &RXUW KDYH EHHQ VDWLVILHG LQ IXOO

                               7KHVH FRQGLWLRQV DUH LQ DGGLWLRQ WR DQ\ RWKHU FRQGLWLRQV LPSRVHG E\ WKLV MXGJPHQW




&5 ZSG                                 -8'*0(17       352%$7,21&200,70(17 25'(5                                                  3DJH  RI 
                                                                     5(7851

 , KDYH H[HFXWHG WKH ZLWKLQ -XGJPHQW DQG &RPPLWPHQW DV IROORZV
 'HIHQGDQW GHOLYHUHG RQ                                                                      WR
 'HIHQGDQW QRWHG RQ DSSHDO RQ
 'HIHQGDQW UHOHDVHG RQ
 0DQGDWH LVVXHG RQ
 'HIHQGDQW¶V DSSHDO GHWHUPLQHG RQ
 'HIHQGDQW GHOLYHUHG RQ                                                                    WR
     DW
     WKH LQVWLWXWLRQ GHVLJQDWHG E\ WKH %XUHDX RI 3ULVRQV ZLWK D FHUWLILHG FRS\ RI WKH ZLWKLQ -XGJPHQW DQG &RPPLWPHQW

                                                                     8QLWHG 6WDWHV 0DUVKDO


                                                               %\
           'DWH                                                      'HSXW\ 0DUVKDO




                                                                 &(57,),&$7(

 , KHUHE\ DWWHVW DQG FHUWLI\ WKLV GDWH WKDW WKH IRUHJRLQJ GRFXPHQW LV D IXOO WUXH DQG FRUUHFW FRS\ RI WKH RULJLQDO RQ ILOH LQ P\ RIILFH DQG LQ P\
 OHJDO FXVWRG\

                                                                     &OHUN 86 'LVWULFW &RXUW


                                                               %\
           )LOHG 'DWH                                                'HSXW\ &OHUN




                                                )25 86 352%$7,21 2)),&( 86( 21/<


8SRQ D ILQGLQJ RI YLRODWLRQ RI SUREDWLRQ RU VXSHUYLVHG UHOHDVH , XQGHUVWDQG WKDW WKH FRXUW PD\  UHYRNH VXSHUYLVLRQ  H[WHQG WKH WHUP RI
VXSHUYLVLRQ DQGRU  PRGLI\ WKH FRQGLWLRQV RI VXSHUYLVLRQ

        7KHVH FRQGLWLRQV KDYH EHHQ UHDG WR PH , IXOO\ XQGHUVWDQG WKH FRQGLWLRQV DQG KDYH EHHQ SURYLGHG D FRS\ RI WKHP


         6LJQHG
                   'HIHQGDQW                                                        'DWH




                   8 6 3UREDWLRQ 2IILFHU'HVLJQDWHG :LWQHVV                       'DWH




&5 ZSG                                 -8'*0(17       352%$7,21&200,70(17 25'(5                                                   3DJH  RI 
